Citation Nr: 1048271	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for residuals of a right shin abrasion.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) from June 24, 2004 to April 
20, 2008, and a rating higher 50 percent since April 21, 2008.

4.  Entitlement to a rating higher than 10 percent for a hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to April 
1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2005 and October 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The September 2005 decision denied the Veteran's 
petition to reopen a previously denied, unappealed, claim for 
service connection for residuals of a right shin abrasion and an 
additional claim for service connection for hypertension.  
However, that September 2005 decision granted his claim for a 
compensable rating for his service-connected hiatal hernia, 
increasing the rating for this disability from 0 to 10 percent 
retroactively effective from June 24, 2004, the date of receipt 
of his claim for a higher rating for this disability.  He has 
since continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

That September 2005 decision also granted the Veteran's claim for 
service connection for PTSD and assigned an initial 30 percent 
rating retroactively effective from his June 24, 2004 claim.  He 
appealed for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date of 
his award when his disability may have been more severe than at 
others).

And in the October 2008 decision since issued, the RO increased 
the rating for the PTSD from 30 to 50 percent, but only 
retroactively effective from April 21, 2008, the date of a VA 
compensation examination.  He has since continued to appeal, 
requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

As support for his claims, the Veteran testified at a hearing at 
the RO in August 2010 before the undersigned Veterans Law Judge 
(VLJ) of the Board, also commonly referred to as a Travel Board 
hearing.

Because they require further development, the Board is remanding 
the claims for service connection for hypertension and for a 
higher rating for the hiatal hernia.  The remand will be via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1990 rating decision denied service 
connection for an abrasion of the right shin because there was no 
competent evidence of in-service incurrence.  The Veteran's 
service treatment records were unremarkable for complaint, 
treatment, or diagnosis of an abrasion-type scar on his right 
shin, including as a residual of a football or other injury.

2.  The additional evidence received since that August 1990 
decision concerning this claim is either cumulative or redundant 
of evidence already considered in that earlier decision, does not 
relate to an unestablished fact necessary to substantiate this 
claim, or does not raise a reasonable possibility of 
substantiating this claim.

3.  Resolving all reasonable doubt in his favor, however, from 
June 24, 2004 to April 20, 2008, the Veteran's PTSD caused 
occupational and social impairment with reduced reliability and 
productivity.

4.  Also resolving all reasonable doubt in his favor, since April 
21, 2008, the Veteran's PTSD has caused severe occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

5.  But there is no objective evidence indicating he has total 
occupational and social impairment on account of his PTSD.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision denying service connection 
for an abrasion of the right shin is final and binding.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since that 
August 1990 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002& Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  From June 24, 2004 to April 20, 2008, the criteria are met 
for a higher 50 percent initial rating for the PTSD, though no 
greater rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2010).  

4.  But since April 21, 2008, the criteria have been met for an 
even higher 70 percent rating for the PTSD, though no greater 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, DC 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the Appellant, as the pleading party, to show the error was 
harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2005, January 2005 and March 2008.  These letters informed him of 
the evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  Note also that the March 2006 and March 2008 letters 
complied with Dingess by as well discussing the downstream 
disability rating and effective date elements of his claims.  And 
of equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated his 
claims in the May 2010 SSOC - including considering the 
additional evidence received in response to that additional 
notice.  See again, Mayfield IV and Prickett, supra.  So his 
claims have been reconsidered since providing all necessary VCAA 
notice.  Therefore, the timing defect in the provision of the 
notice, since it did not precede the initial adjudication of the 
claims, has been rectified ("cured").

And particularly with regards to the claim for a higher initial 
rating for the PTSD, the Court has held that once service 
connection has been granted, the context in which the claim 
initially arose, the claim has been substantiated; it has been 
proven; therefore, additional VCAA notice under § 5103(a) is not 
required because the initial intended purpose of the notice has 
been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Rather, thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting a downstream issue such as the 
initial rating assigned for the disability, only the notice 
requirements for a rating decision and SOC described in 38 U.S.C. 
§§ 5104 and 7105 control as to the further communications with 
the Veteran, including as to what evidence is necessary to 
establish a more favorable decision with respect to downstream 
elements of the claim.  And the RO has provided the Veteran the 
required SOC (also SSOCs) discussing the reasons and bases for 
not assigning a higher initial rating, and once the rating was 
increased during the pendency of the appeal, why an even higher 
rating was not assigned, and citing the applicable statutes and 
regulations.

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim for 
service connection for an abrasion of the right shin, the March 
2008 VCAA notice letter is compliant with the holding of the U.S. 
Court of Appeals for Veterans Claims (Court) in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since this letter sufficiently 
explained the bases of the prior denial (i.e., the deficiencies 
in the evidence when this claim was previously considered).  See 
also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted 
personal statements and testified at a hearing before the Board.  
He also has submitted private treatment records or VA has 
obtained them for him.  As well, the RO obtained his service 
treatment records (STRs), VA treatment records, and arranged for 
VA compensation examinations to assess the severity of his PTSD.  
The record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the 
VA compensation examinations of the Veteran's PTSD were in July 
2005 and April 2008, so relatively recently.  


Consequently, another examination to evaluate the severity of his 
PTSD is not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of this condition.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Also keep in mind 
the Board is increasing the ratings for this disability, both 
prior to and since April 21, 2008, albeit not to the highest 
possible level.

Moreover, regarding the remaining claim that is being decided, 
the duty to provide a VA examination and opinion only applies to 
a claim to reopen a finally adjudicated decision if new and 
material evidence is presented or secured.  3.159(c)(4)(C)(iii).  
Here, the Board is determining there is no new and material 
evidence to reopen the claim for service connection for a right 
shin abrasion.  Hence, there is no requirement to have the 
Veteran examined for a medical nexus opinion unless and until he 
first satisfies this preliminary requirement of presenting new 
and material evidence to reopen this claim.

The Board is therefore satisfied VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  


II.  Analysis-Entitlement to an Initial Rating Higher than 30 
percent for the PTSD from June 24, 2004 to April 20, 2008, and a 
Rating Higher than 50 percent since April 21, 2008

The Veteran contends that both of these ratings are insufficient 
to compensate him for the severity of this disability, which is 
rated under 38 C.F.R. § 4.130, DC 9411.

Since this claim arises from the Veteran's disagreement with the 
initial rating assigned following the granting of service 
connection, the Board finds that some further discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, as here, in which 
the Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in question 
has just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  In the 
Fenderson scenario, however, where, as here, the Veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, VA must assess the level of disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged" rating.  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has more recently 
extended this practice even to claims that do not involve initial 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO already assigned what amounts to a "staged" rating since 
the Veteran's psychiatric disability was initially evaluated as 
30-percent disabling from June 24, 2004 to April 20, 2008, and 
has been evaluated higher, as 50-percent disabling, effectively 
since April 21, 2008.  The question, therefore, is whether his 
rating should be further staged.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Mental disorders are evaluated under a general rating formula, 
38 C.F.R. § 4.130.  The fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) provides guidance for the nomenclature 
employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 


unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  But use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. 
§ 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  DSM-IV 
at 46-47.  

A.  The 30 Percent Initial Rating from June 24, 2004 to April 20, 
2008

The evidence of record supports assigning a higher 50 percent 
rating for this initial period at issue.  38 C.F.R. §§ 4.3, 4.7.  
In making this determination, the Board has reviewed the 
Veteran's personal statements, hearing testimony, private and 
VA treatment records, and the reports of the VA compensation 
examinations he had in July 2005 and April 2008.



The objective findings in these records indicate a higher 50 
percent rating is most appropriate, as the Veteran demonstrated 
occupational and social impairment with reduced reliability and 
productivity.  He especially had difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.  

The Veteran had a VA examination in July 2005, resulting in a 
diagnosis of PTSD.  At the time of that examination, he was 
working as a bus driver, apparently 
full-time.  He reported getting along fairly with both his 
supervisors and coworkers.  He also reported prior employment at 
a federal agency for 17 years, where he also got along fairly 
well with supervisors and coworkers.  But, notably, he had 
disciplinary problems attributable to medical issues and 
resulting absences.  His PTSD appeared to cause him difficulty 
falling or staying asleep, episodic irritability and anger 
outbursts, and continuous hypervigilance and exaggerated startle 
response.  He reported obsession rituals, such as checking on 
door locks at night.  He also had mild memory problems.  However, 
there was no evidence at the time of psychotic symptoms, such as 
delusions, paranoia, or hallucinations, and no then current 
suicidal or homicidal ideation.

He appeared to have a stable relationship with his daughter.  He 
reported his second marriage was going well, with the notable 
exception of his difficulties showing affection.  However, he 
otherwise reported social avoidance and isolation.  He reported 
not having any friends.  The July 2005 VA examiner concluded 
the Veteran had difficulty establishing and maintaining effective 
work and social relationships.  That examiner assigned a GAF 
score of 60, which is indicative of moderate symptoms and 
impairment.

That examiner's finding that the Veteran had difficulty 
establishing and maintaining effective work and social 
relationships, to the extent mentioned, supports assigning a 
higher 50 percent rating, but no greater rating during this 
initial period at issue from June 24, 2004 to April 20, 2008.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are mere examples of 
conditions that warrant a particular rating and are only used as 
a guide to help differentiate between the different evaluation 
levels); 38 C.F.R. § 4.1.  

There is insufficient evidence to justify awarding an even higher 
70 percent rating during this initial period.  Indeed, the GAF 
score was a relatively high 60.  As well, he had not alleged any 
particular inability to function at work during this period or 
even persist or recurring problems in his home life.  Therefore, 
the preponderance of the evidence is against an even higher 
rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

B.  Entitlement to a Rating Higher than 50 Percent since April 
21, 2008

The most pertinent medical findings assessing the severity of the 
Veteran's PTSD during this ensuing period are from his more 
recent VA compensation examination on April 21, 2008.

This VA examination report, and the other evidence in the file 
that includes his VA and private outpatient treatment records, 
indicates the Veteran meets the requirements for the higher 70 
percent rating.  He appears to now have occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.

Concerning work impairment, his PTSD may significantly impair his 
ability to maintain his job.  During his April 2008 VA 
examination, he indicated that he had stopped driving a school 
bus full time and, instead, had been working as a truck driver 
for over two years.  And during his August 2010 hearing, he 
testified that he since had lost that truck driving job - 
admittedly, in part, due to an injury on that job (so unrelated 
to his PTSD), but also partially because of an anger outburst 
over the company's unwillingness to pay any of his medical bills, 
which he attributed to his PTSD.  See personal hearing transcript 
at page 14.  He attributed his inability to control his temper 
with that frustration to his PTSD.  He also went on to testify 
that he since had returned to driving a school bus, but now only 
on a part-time basis (so, unlike previously, when he did it full 
time).



His family relations also had significantly worsened since his 
last VA examination, as he had been divorced from his wife since 
2006 after trying to choke her.  See April 2008 VA examination 
report and hearing testimony.  As well, he had been living by 
himself and had no friends.  See id.  He had lost interest in his 
recreational activity of fishing.  See id.  His mood appeared to 
also have deteriorated, as he had mood difficulties since the 
divorce, as evidenced by his volatile temper, and the examiner 
additionally determined there were depressive symptoms as well.  
Moreover, the Veteran now appears to suffer from visual 
hallucinations on a weekly basis.  See id.

The April 2008 examiner also assigned a GAF score of only 40, 
indicating some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  DSM-IV 
at 46-47.  These findings and GAF score warrant the assignment of 
a higher 70 percent disability rating.

Overall, the Veteran exhibits the type, frequency and severity of 
symptoms required for this higher rating of 70 percent, though no 
greater rating since April 21, 2008.  See Mauerhan, 16 Vet. App. 
at 436.

He does not have total occupational and social impairment due to 
his PTSD that would support assigning an even higher 100 percent 
rating.  To the contrary, despite his documented difficulties in 
maintaining steady, full-time, employment in the past few years, 
the evidence indicates this has been primarily due to a 
knee injury.  See the report of his April 2008 VA compensation 
examination.  And to the extent that some of his difficulties in 
maintaining steady, full-time, employment are due to his PTSD, he 
will be compensated for this level of occupational impairment by 
the higher 70 percent rating been awarded in this decision.  
Indeed, he does maintain at least some steady employment, 
albeit now just apparently on a part-time basis to keep himself 
occupied.  See personal hearing transcript at page 13.  
Importantly, though, there is no contention by him or objective 
finding that his PTSD prevents him from working in that job or 
any other on a full-time basis, if he so chose.  

Since the Veteran's PTSD was not more than 50-percent disabling 
prior to April 21, 2008, and has not been more than 70-percent 
disabling since, this is an appropriate staging of his rating.  
Fenderson, 12 Vet. App at 125-26.

As the preponderance of the evidence is against any higher 
ratings, 
the "benefit-of-the-doubt" rule is inapplicable (beyond the 
point mentioned), and higher ratings may not be granted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

C.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
PTSD has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by his now higher 50 and 70 
percent schedular ratings.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, 
is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily on an outpatient basis, not as an 
inpatient, much less frequent inpatient.  So extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).



III.  Analysis-Petition to Reopen the Claim for Service 
Connection for an Abrasion of the Right Shin

In August 1990 the RO denied this claim, primarily for lack of 
evidence of 
in-service incurrence of this disability.  The Veteran had 
established a then current disability, as the March 1990 VA 
examiner had objectively observed an abrasion-type scar over the 
Veteran's right shin.  Nevertheless, the Veteran's STRs were 
unremarkable for complaint, treatment or diagnosis of a right 
shin scar while in service, so including as a residual of a 
football or other injury.

The RO notified the Veteran of that decision denying this claim 
and apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is final 
and binding on him based on the evidence then of the record.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

The Veteran filed a petition to reopen this claim in June 2004.

When, as here, a claim has been previously considered and denied, 
and the Veteran did not timely appeal the earlier decision, the 
Board has jurisdictional responsibility to first determine 
whether there is new and material evidence since the prior 
decision to reopen the claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).



When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only applies 
when making a determination as to whether the evidence is new and 
material.  It does not apply when making a determination as to 
the ultimate credibility and weight of the evidence as it relates 
to the merits of the claim.  Essentially, the presumption of 
credibility "dissolves" once the claim is reopened and decided on 
the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").



Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or an injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

The evidence of record at the time of the final and binding 
August 1990 rating decision consisted of available STRs, the 
March 1990 VA orthopedic compensation examination report, and the 
Veteran's May 1986 claim application.  During that March 1990 VA 
examination, he had reported injuring his right shin when he was 
"cleated" on it in 1977 or thereabouts, while stationed in 
Korea and playing football.  He said his injury was treated with 
bandages.  He added that he since had developed a tender lump in 
this region of his shin, and that it swells at times.

The evidence that must be considered in determining whether there 
is a basis for reopening this claim is the evidence that has been 
added to the record since that August 1990 rating decision.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence 
to be considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

Since then, there have been additional private and VA treatment 
records, a VA compensation examination in April 2009, and 
personal statements and hearing testimony.  Regarding the latter, 
the Veteran has testified that, while in service, "[he] was 
playing football and got cleated."  See personal hearing 
transcript, at 3.  He admits he did not go to the infirmary for 
this injury.  Id.  He asserts that, although he developed "a 
little bit of [a] scar," it subsequently increased in size.  

Significantly, though, these assertions are the same as those he 
made prior to the RO denying his claim in August 1990.  So this 
is not "new" evidence.  See Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  See, too, Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the 
same evidence of record at the time of the previous final denial 
do not constitute the presentation of new and material evidence.)

As was the case when this claim was previously considered and 
denied in August 1990, there still is no supporting evidence - 
other than the Veteran's unsubstantiated lay allegation (which, 
as mentioned, is not new evidence) suggesting he injured this 
shin while playing football in service and had a consequent 
abrasion and still has associated disability to, in turn, suggest 
chronicity of that injury in service.  There are no new STRs for 
consideration, especially none showing indications of a right 
shin scar during service as a residual of this type of alleged 
injury.

Moreover, while all of the additional medical records are 
"new", in the sense they did not exist at the time of the prior 
August 1990 decision, they are nonetheless immaterial to the 
central issue of whether he has this claimed disorder as a result 
of his military service.  None of these additional records 
address this missing element of service connection - namely, 
suggests in-service incurrence of this condition.

There is also still no evidence otherwise etiologically linking 
his right shin abrasion-type scar to his service.  In particular, 
the April 2009 VA examiner determined the Veteran has a "well 
healed keloid scar approximately 4*0.4cm on [his] right posterior 
knee," with "subjective tenderness."  Importantly, though, 
this examiner provided a negative nexus opinion, concluding this 
right shin scar "...is not caused by or due to [the Veteran's] 
military service."  And although the failure to establish this 
requisite element of a nexus to service was not a specified 
reason for the prior August 1990 denial, it was nonetheless 
unestablished at that time and remains so.  Consequently, this 
additional evidence goes against, rather than supports, reopening 
this claim.

As such, none of the additional medical records raises any 
reasonable possibility of substantiating this claim.  38 C.F.R. § 
3.156(a).  So the evidence is not material, in that it does not, 
by itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate this 
claim.

In sum, none of the additional evidence since the prior final and 
binding August 1990 decision addresses the requirements of 
service connection that were deficient when this claim was 
previously considered and denied in that earlier decision.  Thus, 
there is no new and material evidence since that decision to 
reopen this claim and the petition therefore must be denied.  See 
38 C.F.R. § 3.156(a).

Furthermore, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the petition 
to reopen the claim for service connection for an abrasion of the 
right shin is denied.

However, a higher 50 percent rating is granted for the PTSD from 
June 24, 2004 to April 20, 2008, and an even higher 70 percent 
rating since April 21, 2008, subject to the statutes and 
regulations governing the payment of VA compensation.




REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.

It is necessary to remand the hiatal hernia claim to obtain 
potentially outstanding and relevant private treatment records 
and to have the Veteran undergo another VA compensation 
examination to reassess the severity of this disability.  The RO 
has rated this disability under 38 C.F.R. § 4.114, DC 7346, which 
specifically concerns hiatal hernia.  So the Board agrees this is 
the most appropriate DC.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by explanation 
and evidence).

The Veteran, however, believes the existing 10 percent rating is 
insufficient to compensate him for the extent and severity of his 
associated symptoms.  See his June 2004 claim.

During his more recent August 2010 hearing, the Veteran testified 
that he had undergone a colonoscopy just some two weeks prior for 
pain in his side, possibly in relation to the hiatal hernia.  He 
added that he was awaiting follow-up treatment.  See August 2010 
personal hearing transcript, at 12.  He and his representative 
indicated that, following the hearing, they would submit the form 
(VA Form 21-4142) needed to obtain these additional records, 
which are confidential and apparently located at Memorial Herman 
Hospital.  So there must be attempts to obtain these additional 
records as part of the duty to assist.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).

The Veteran also needs to be reexamined to better address the 
applicable rating criteria.  Under DC 7346, a 10 percent rating 
is assignable for a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  
A 30 percent rating is assignable for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A maximum 60 percent rating 
is assignable for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, DC 7346.

In Tatum v. Shinseki, 23 Vet. App. 152 (2009), the Court held 
that the joining of criteria by the conjunctive "and" in a 
diagnostic code does not always require all criteria to be met, 
except in a case of diagnostic codes that use successive 
rating criteria, where assignment of a higher rating requires 
that elements from the lower rating are met.

The VA examinations to date, in October 2004 and April 2008, have 
failed to adequately address the applicable rating criteria under 
DC 7346.  Indeed, the April 2008 VA examiner declined to make any 
assessments of the hiatal hernia based on physical examination, 
apart from not finding a hernia then present.  As such, another 
VA compensation examination is required to reassess the severity 
of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (wherein the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does 
not adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).

Finally, the Veteran asserts that he developed hypertension on 
account of his military service.  While testifying during his 
August 2010 hearing, he said the condition was first noted while 
he was in service, although he also acknowledged having a family 
history of it.  So a VA medical examination and opinion are 
needed to determine the etiology of this condition, including 
specifically in terms of whether it is attributable to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

Further concerning this, there is already a private treating 
physician's statement on file from Dr. T.R., dated in August 
2006, appearing to support the notion that the Veteran's 
hypertension dates back to his military service.  Dr. T.R. noted 
several high blood pressure readings during and since service.  
The wording and basis of this opinion is not altogether clear, 
however, regarding the etiology of the hypertension, because of 
usage of the phrase "probably indicates," so there is a measure 
of equivocality and uncertainty.

But that said, an absolutely accurate determination of etiology 
is not a condition precedent to granting service connection, nor 
is definite or obvious etiology.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  In other words, use of cautious language 
does not always express inconclusiveness in a doctor's opinion.  
Rather, the opinion should be viewed in its full context and not 
characterized solely by the medical professional's choice of 
words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Here, though, there also is the report of an April 2009 VA 
examination providing a negative medical nexus opinion regarding 
the hypertension.  This examiner diagnosed hypertension, so 
confirmed the Veteran has it, and noted several elevated blood 
pressure readings during and since service.  However, he then 
proceeded to offer an unfavorable opinion against this condition 
being related to the Veteran's military service, apparently 
attributing one elevated blood pressure reading to an infection.  
The rationale of this opinion is difficult to discern, and 
moreover, the examiner did not consider the contrasting August 
2006 positive opinion from Dr. T.R..

So further medical comment is needed before deciding this claim.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Ask the Veteran to complete and 
return the necessary authorization (VA 
Form 21-4142) so VA may obtain any 
outstanding medical treatment records 
pertinent to his as yet decided claims.  
Ask that he assist in obtaining these 
records by providing the relevant dates of 
treatment, names of the treating 
physicians, phone numbers and addresses, 
or by himself providing these treatment 
records if, for example, he has them in 
his personal possession.

This includes, but is not limited to, the 
records he referenced during his recent 
August 2010 hearing regarding a 
colonoscopy just 2 weeks prior at Memorial 
Herman Hospital, and the records of any 
follow-up evaluation and treatment he has 
received during the months since.

If he provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, 
then attempt to obtain them with at least 
one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1), 
(e)(1) (2010).

2.	Schedule the Veteran for an 
appropriate VA examination to reassess the 
severity of his hiatal hernia in light of 
the applicable rating criteria set forth 
in 38 C.F.R. § 4.114, DC 7346.



He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  
38 C.F.R. § 3.655.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

3.	Also schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his hypertension.

He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  
38 C.F.R. § 3.655.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.

The claims file, including a complete copy 
of this remand, must be made available for 
review of the pertinent medical and other 
history.

Based upon a comprehensive review of the 
claims file and objective clinical 
evaluation, the examiner is asked to 
provide an opinion as to the likelihood 
(very likely, as likely as not, or 
unlikely) any current hypertension is 
related to the Veteran's military service 
or dates back to his service.
In making this important determination, 
the examiner should consider and discuss 
the supporting statement from Dr. T.R., 
dated in August 2006.

The examiner must discuss the rationale of 
all opinions expressed, whether favorable 
or unfavorable to the claim.  The term "as 
likely as not" does not mean merely within 
the realm of medical possibility, rather 
that the weight of medical evidence both 
for and against a conclusion such as 
causation is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

43.	Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him an SSOC and give 
him an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


